Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (JP 2010039337) in view of Gumbert (US 5547123), Li et al. (CN 104057215) & Zhu et al. (CN 107052550).  Examiner’s note: (please visit MPEP 2145 V for number of references used in a rejection not diminishing the obviousness of the rejection)

1. Fukui et al. teach:
A motor (figs 1-5) comprising: 
a shaft 111; and 
a base including a metallic member, and; but does not teach i) that the shaft is made of metal, ii) a coating layer, wherein the coating layer has an opening, and iii) an exposed part exposed through the opening, and an outer peripheral part of the shaft and the exposed part are fused or welded together.

It is noted that generally when the primary reference discloses welding a shaft to a metallic base, that it is assumed that the shaft is also metal.  However, the examiner is providing another reference to teach explicitly welding a metal shaft to a metal base plate. 
Gumbert teaches that the shaft 7 is metal (since the welding takes place on a metal to metal surface, see col 3 6th para).  This provides a metal to metal contact surface to ensure fusion between the shaft and base plate.
Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that i) that the shaft is made of metal, as taught by Gumbert so as to ensure the shaft is fused with the baseplate.
Li et al. teach that ii) a coating layer (zinc since the plate is galvanized steel) to prevent rust and corrosion (background technology first para, excerpt below).  As for providing the coating layer with an opening and an exposed part through the opening, this is taught by Zhu et al. to prevent pollution and health hazards because pollution and health hazards are a biproduct of welding zinc.  Thus, it would be obvious to remove the zinc in a hole-like pattern when welding a cylindrical shaft to a hole in the base for the same reason previous stated.  As for an outer peripheral part of the shaft and the exposed part are fused or welded together, this is suggested by Zhu et al. since the exposed part of the galvanized plate is the part that is being welded.  It would be intuitive to weld the shaft (of Fukui et al.) to the exposed area to avoid health hazards and pollution. Thus, a routineer would be motivated to provide the coating layer with an opening and an exposed part through the opening.  

    PNG
    media_image1.png
    187
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    867
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that ii) a coating layer, wherein the coating layer has an opening, and iii) an exposed part exposed through the opening, and an outer peripheral part of the shaft and the exposed part are fused or welded together, as taught by Li et al. and Zhu et al. so as to prevent rust, corrosion, health hazards, and pollution.

5. Fukui et al. has been discussed above, re claim 1; but does not teach that the coating layer contains zinc.

Shirai et al. teach that the coating layer contains zinc to prevent rusting and other corrosion (excerpt above).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that the coating layer contains zinc, as taught by Shirai et al. so as to rusting and other corrosion.

7. Fukui et al. teach:
The motor according to any of claim 1, comprising: a rotor 201 able to rotate relative to the shaft; and a polygon mirror 203 attached to the rotor.

8. Fukui et al. teach:
The motor according to claim 7, comprising a bearing (located grooves at 206), wherein the polygon mirror is disposed at the bearing (fig 5).

9. Fukui et al. teach:
A method for manufacturing a motor (figs 1-5), but does not teach the method comprising: 
a first step of removing a part of a coating layer coating a metallic member covered with the coating layer; and 
a second step of fusing or welding an outer peripheral part of a shaft made of metal to an exposed part of the metallic member, the exposed part being exposed in the first step.

Gumbert teaches that the shaft 7 is metal (since the welding takes place on a metal to metal surface, see col 3 6th para).  This provides a metal to metal contact surface to ensure fusion between the shaft and base plate.
Li et al. teach that ii) a coating layer (zinc since the plate is galvanized steel) to prevent rust and corrosion (background technology first para, excerpt below).  As for providing the coating layer with an opening and an exposed part through the opening, this is taught by Zhu et al. to prevent pollution and health hazards because pollution and health hazards are a biproduct of welding zinc. 
So to have a hole that is formed in the metallic member and the coating layer around the hole is cut to partially remove the coating layer in the first step would be obvious in light of the motivation of preventing health hazards and pollution when manufacturing the motor.  Thus, it would be obvious to remove the zinc in a hole-like pattern when welding a cylindrical shaft to a hole in the base for the same reason previous stated.  
  As for having in the second step, the outer peripheral part of the shaft inserted into the hole and an outer peripheral part of the shaft and the exposed part are fused or welded together, this is suggested by Zhu et al. since the exposed part of the galvanized plate is the part that is being welded.  It would be intuitive to weld the shaft (of Fukui et al.) to the exposed area to avoid health hazards and pollution. Thus, a routineer would be motivated to provide the coating layer with an opening and an exposed part through the opening.  

    PNG
    media_image1.png
    187
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    867
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. with the method comprising: a first step of removing a part of a coating layer coating a metallic member covered with the coating layer; and a second step of fusing or welding an outer peripheral part of a shaft made of metal to an exposed part of the metallic member, the exposed part being exposed in the first step ii) a coating layer, wherein the coating layer has an opening, and iii) an exposed part exposed through the opening, and an outer peripheral part of the shaft and the exposed part are fused or welded together, as taught by Li et al. and Zhu et al. so as to prevent rust, corrosion, health hazards, and pollution.

10. Fukui et al. teach:
that in the first step, a hole is formed in the metallic member; but does not teach that a hole is formed in the coating layer around the hole is cut to partially remove the coating layer, and wherein in the second step, the outer peripheral part of the shaft inserted into the hole and the exposed part are fused or welded together.

As discussed in claim 9 above, the removal of the coating layer/zinc layer is to avoid health hazards and pollution due to welding zinc.  Coupled with Fukui et al. disclosing cutting a hole in the metallic member and welding the part of the shaft that is inserted into the hole with the metallic part, it would be intuitive to cut around the hole and the coating layer to partially remove the coating layer to avoid health hazards and pollution because the welding area encompasses outer peripheral surface of the shaft and the part of the metallic member where the shaft is inserted that is going to be welded.  As for in the second step, the outer peripheral part…fused or welded together, this is obvious for reasons just previously stated (this encompasses the welding area). 
 
Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that a hole is formed in the coating layer around the hole is cut to partially remove the coating layer, and wherein in the second step, the outer peripheral part of the shaft inserted into the hole and the exposed part are fused or welded together, as taught by Li et al. and Zhu et al. so as to prevent rust, corrosion, health hazards, and pollution. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al., Gumbert (US 5547123), Li et al. (CN 104057215) & Zhu et al. in further view of Shirai et al. (JP 10235482).  Examiner’s note: (please visit MPEP 2145 V for number of references used in a rejection not diminishing the obviousness of the rejection)

2. Fukui et al. has been discussed above, re claim 1; but does not teach that the outer peripheral part of the shaft has a recessed face extending in a peripheral direction, and the recessed face and the exposed part are fused or welded together.

Shirai et al. teach that the outer peripheral part of the shaft/cold forged part 1 has a recessed face extending in a peripheral direction (fig 2 below), and the recessed face and the exposed part (annotated fig 2 below) are fused or welded together via welded part 15 to improve welding quality (abstract).

    PNG
    media_image3.png
    284
    617
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that the outer peripheral part of the shaft has a recessed face extending in a peripheral direction, and the recessed face and the exposed part are fused or welded together, as taught by Shirai et al. so as to improve welding quality.


3. Fukui et al. has been discussed above, re claim 2; but does not teach that the outer peripheral part of the shaft has a cylindrical face, the recessed face and the cylindrical face are lined in a longitudinal direction of the shaft, and the recessed face is entirely inside the cylindrical face in a radial direction.

Shirai et al. teach that the outer peripheral part of the shaft has a cylindrical face (annotated fig 2 below), the recessed face and the cylindrical face are lined in a longitudinal direction of the shaft (fig 2 below), and the recessed face is entirely inside the cylindrical face in a radial direction (fig 2 below) to improve welding quality (abstract).

    PNG
    media_image3.png
    284
    617
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that the outer peripheral part of the shaft has a cylindrical face, the recessed face and the cylindrical face are lined in a longitudinal direction of the shaft, and the recessed face is entirely inside the cylindrical face in a radial direction, as taught by Shirai et al. so as to improve welding quality.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al., Gumbert (US 5547123), Li et al. (CN 104057215) & Zhu et al. in further view of Choi (KR 20150002999).  Examiner’s note: (please visit MPEP 2145 V for number of references used in a rejection not diminishing the obviousness of the rejection)

4. Fukui et al. has been discussed above, re claim 1, but does not teach that the base is formed with a resin member, and wiring is formed at the resin member. Examiner’s note: generally accepted to provide the PCB/wiring board with some sort of electrically resistant material to prevent electrical shorts.  However, the examiner is providing a reference to explicitly teach a PCB made of resin.

Choi teaches that a resin member/PCB, and wiring (wiring is inherent in order to carry electrical signals to the stator and controller) is formed at the resin member (for PCB and electrically resistance resin, see Background Art first para) for electrical resistance.  The routineer would have readily formed the base of Fukui et al. with a resin member/PCB for the same reason.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that the base is formed with a resin member, and wiring is formed at the resin member, as taught by Harada so as to provide corrosion resistance to the shaft.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al., Gumbert (US 5547123), Li et al. (CN 104057215) & Zhu et al. in further view of Harada (US 20040071504).  Examiner’s note: (please visit MPEP 2145 V for number of references used in a rejection not diminishing the obviousness of the rejection)

6. Fukui et al. has been discussed above, re claim 1, but does not teach that the shaft is made of martensitic stainless steel containing no lead.

Harada teaches that the shaft 1 is made of martensitic stainless steel containing no lead (for SUS420J2, see para 0048) for corrosion resistance.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukui et al. so that the shaft is made of martensitic stainless steel containing no lead, as taught by Harada so as to provide corrosion resistance to the shaft.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834